
	

113 HR 3973 : Faithful Execution of the Law Act of 2014
U.S. House of Representatives
2014-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS2d Session
		H. R. 3973
		IN THE SENATE OF THE UNITED STATES
		March 24, 2014Received; read twice and referred to the Committee on the JudiciaryAN ACT
		To amend section 530D of title 28, United States Code.
	
	
		1.Short titleThis Act may be cited as the Faithful Execution of the Law Act of 2014.
		2.Amendment to section 530D of title 28, United States CodeSection 530D(a)(1)(A) of title 28, United States Code, is amended—
			(1)by inserting or any other Federal officer before establishes or implements a formal or informal policy; and
			(2)in clause (i), by striking on the grounds that such provision is unconstitutional and inserting and state the grounds for such policy.
			
	Passed the House of Representatives March 13, 2014.Karen L. Haas,Clerk.
